                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN K. MACIVER INSTITUTE FOR PUBLIC
 POLICY and WILLIAM OSMULSKI,

                              Plaintiffs,
                                                                          ORDER
        v.
                                                                       19-cv-649-jdp
 TONY EVERS, in his official capacity as Governor of
 the State of Wisconsin,

                              Defendant.


       At plaintiffs’ request, Dkt. 28, the court consolidated plaintiffs’ motion for preliminary

injunction with a decision on the merits as provided by Federal Rule of Civil Procedure

65(a)(2), effectively converting plaintiffs’ motion into one for summary judgment. The court

denied the consolidated motion, concluding that plaintiffs had adduced no evidence that

defendant Tony Evers violated their First or Fourteenth Amendment rights in denying them

access to his limited-access press events. Dkt. 30. The court asked plaintiffs to show cause why

it shouldn’t grant summary judgment to Evers under Rule 56(f).

       In response, plaintiffs now ask the court to permit them to file a motion for summary

judgment that (1) develops legal arguments about who counts as “the press” (on the theory

that the question should hinge on the individual journalist rather than the entity that employs

him); and (2) develops the factual record about the extent of the MacIver News Service’s news-

gathering activities and its role within its parent organization, the MacIver Institute. Dkt. 31.

       The court will deny plaintiffs’ request. When plaintiffs asked to consolidate the decision

on the preliminary injunction with a decision on the merits, they signaled that they had

gathered and presented all the evidence that they deemed pertinent to the merits of their
claims. See Proimos v. Fair Auto. Repair, Inc., 808 F.2d 1273, 1277–78 (7th Cir. 1987) (“Rule

65(a)(2) allows a judge to consolidate the hearing of a motion for preliminary injunction with

the trial on the merits, but he may do this only if the parties consent or if they receive timely

notice allowing them to gather and present all the evidence that would be pertinent at a trial

on the merits.”). It would be unfair to give the plaintiffs a do-over because they don’t like the

court’s decision on the merits.

       The decisive issue in this case is whether Evers has, and uses, reasonable, viewpoint-

neutral criteria for granting press credentials. The undisputed facts show that he does. The

application of the credentialing criteria will sometimes involve the exercise of judgment.

Plaintiffs have adduced no evidence that Evers has exercised that judgment unreasonably or to

disadvantage their viewpoint, so plaintiffs have no constitutional grievance.

       The court will grant summary judgment to Evers under Rule 56(f) for the reasons

explained in its March 31, 2020 opinion. The court will direct the clerk of court to enter

judgment in Evers’s favor and close the case.



                                            ORDER

       IT IS ORDERED that:

       1. Summary judgment is GRANTED in favor of defendant Tony Evers under Federal
          Rule of Civil Procedure 56(f).

       2. Plaintiffs’ request for leave to file a supplemental summary judgment motion,
          Dkt. 31, is DENIED.

       3. Plaintiffs’ claims are DISMISSED with prejudice.




                                                2
4. The clerk of court is directed to enter judgment in favor of defendant and close the
   case.

Entered April 14, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
